Citation Nr: 0411461	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than May 29, 2001, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1944 to August 1946.


FINDINGS OF FACT

1.  The veteran received a back wound from enemy machine gun 
fire on Okinawa in May 1945.  

2.  On December 30, 1991, the regional office (RO) received a 
Department of Veterans Affairs (VA) Form 21-4138 in which the 
veteran noted that his service-connected back condition had 
gotten worse and that he was not able to work; this 
constituted an informal claim for an increased rating and an 
informal claim for a total disability rating based on 
unemployability due to service-connected disability.  

3.  The evidence of record does not establish that the 
veteran became incapable of securing or following 
substantially gainful employment within one year preceding 
the December 30, 1991 claim.


CONCLUSION OF LAW

The criteria for an effective date of December 30, 1991, for 
the grant of the total disability rating based on individual 
unemployability have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that the instant claim has already been developed pursuant to 
the guidelines established pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA).  First, there is no indication that 
there are any outstanding relevant documents or records that 
have not already been obtained.  In addition, the veteran has 
been placed on notice of the law and regulations pertinent to 
his claim, and further notice of this information would be 
both redundant and unnecessary.  Finally, in view of the 
Board's decision to grant the effective date sought by the 
veteran and his representative, the Board finds that the 
veteran has not sustained any prejudice by any failure to 
notify or develop the claim under the VCAA.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of increased compensation 
shall be the earliest date at which it is ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  A claim or 
application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 U.S.C.A. 
§ 5101(a) (West 2002); Rodriguez v. West, 189 F.3d 1351 (Fed. 
Cir. 1999), cert denied, 120 S. Ct. 1270 (2000); 38 C.F.R. 
§ 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2003).

It was held in the case of Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992), that where the one year period for 
filing a formal claim was never triggered because the VA 
failed to fulfill the requirements of 38 C.F.R. § 3.155(a) by 
"forward[ing]" to the appellant an "application form" once 
it had received his informal claim, the date of the veteran's 
"informal claim" must be accepted as a matter of law, as 
the date of his "claim" or "application" for purposes of 
determining an effective date under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. §§ 3.1(p), 3.400, and 3.155 (2003).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits, if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services or evidence from a state or other institution will 
be accepted as an informal claim for benefits.  Evidence from 
a private physician or layman will also be accepted as an 
informal claim if the evidence furnished by or on behalf of 
the claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  In the case of examination or hospitalization by 
VA or the uniformed services, the date of outpatient or 
hospital examination or date of admission will be accepted as 
the date of receipt of a claim.  In the case of evidence from 
a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157 
(2003).

In essence, the veteran contends that he is entitled to an 
earlier effective date in December 1991 based on the fact 
that he was unemployable as of that time due to service-
connected disability and most importantly, because he noted 
his inability to work at the same time he noted worsening 
service-connected back disability in a Form 21-4138 filed on 
December 30, 1991.

The record does reflect that on December 30, 1991, the RO 
received a VA Form 21-4138 in which the veteran noted that 
his service-connected back condition had gotten worse and 
that he was not able to work.

In statements of medical and employment history given in 
connection with VA examination in February 1992, the veteran 
noted that he had been employed in sales since 1986 with M. 
S. Company, and that while he had made an effort to terminate 
his employment due to his disabilities on January 1, 1992, 
the company had requested that he change to part-time status.  
The veteran also noted severe limitations with respect to 
walking, standing and sitting, that he had received treatment 
over the previous year at private medical facilities for 
peripheral neuropathy, bladder and prostate treatment, and 
phlebitis, and that he underwent right hip replacement in 
October 1989.  

In a June 1992 rating decision, the RO granted service 
connection for right hip replacement with a 30 percent rating 
and degenerative joint disease of the lumbosacral spine with 
a 20 percent rating, both evaluations effective from December 
30, 1991.  In combination with the veteran's existing 40 
percent service-connected muscular disability, this decision 
resulted in a combined rating of 70 percent, also effective 
from December 30, 1991.  

In a subsequent claim for a total disability rating based on 
individual unemployability filed in May 2001, the veteran 
noted that he last worked full time in 1991.  A July 2001 VA 
spine examination noted the veteran's statement that he 
worked as a salesman until the age of 67 (approximately 
1992), at which time he was unable to be productive because 
of service-connected disability. 

An October 2001 rating decision granted a total disability 
rating based on individual unemployability due to service-
connected disability, effective from May 29, 2001.

The Board has carefully reviewed the evidence and first finds 
that the veteran's statement regarding his inability to work 
on December 30, 1991 should have been considered as an 
informal claim for a total disability rating based on 
individual unemployability, thus requiring that the RO 
furnish the veteran with the forms necessary to proceed with 
his formal claim.  When the RO did not provide the veteran 
with the necessary forms, the one year period for filing a 
formal claim was never triggered, and the date of the 
veteran's "informal claim" must be accepted as a matter of 
law, as the date of his "claim" or "application" for 
purposes of determining an effective date under 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. §§ 3.1(p), 3.400, and 3.155 (2003).  
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).

Therefore, as a result of the 40 percent rating for his 
service-connected disability and combined service-connected 
disability of 70 percent, effective from December 30, 1991, 
and consistent veteran reports of inability to work beginning 
on or about January 1, 1992, the Board will give the veteran 
the benefit of the doubt, and find that he is entitled to an 
effective date of December 30, 1991, for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disability.

Having established entitlement to at least an earlier 
effective date of December 30, 1991, the Board has also 
reviewed the record to determine whether there is any basis 
to apply the informal claim provisions of 38 C.F.R. § 3.157 
to establish a still earlier effective date within one year 
of December 30, 1991, and finds that there is no basis to do 
so.  In this regard, the Board notes that while there is an 
indication that the veteran treated within one year of 
December 30, 1991 and the record does not contain the medical 
records documenting this treatment, since these records are 
private medical records and relate to treatment for 
nonservice-connected disability, they could not possibly 
provide any basis for entitlement to an even earlier 
effective date and remand to obtain such records would not be 
useful.
 

ORDER


Entitlement to an effective date of December 30, 1991, for a 
total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the legal criteria governing the payment of monetary 
benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



